                Case 2:20-cv-00586-APG-VCF Document 26 Filed 02/18/21 Page 1 of 1



 1   ALVERSON, TAYLOR,
     MORTENSEN & SANDERS
 2
     Kurt R. Bonds, Esq.
 3   Nevada Bar #006228
     kbonds@alversontaylor.com
 4   Trevor R. Waite, Esq.
     Nevada Bar #13779
 5
     twaite@alversontaylor.com
 6   6605 Grand Montecito Pkwy, Suite 200
     Las Vegas, Nevada 89149
 7   (702) 384-7000
     (702) 385-7000
 8
     efile@alversontaylor.com
 9
     Attorneys for Defendant
10   AARGON AGENCY, INC., d/b/a
11   AARGON COLLECTION AGENCY

12
                                      UNITED STATES DISTRICT COURT
13                                         DISTRICT OF NEVADA

14
                                   )
     DEIDRE ROBERTS, individually and on              CASE NO.: 2:20-cv-00586-APG-VCF
15                                 )
     behalf of all others similarly situated,
                                   )                  [PROPOSED] ORDER GRANTING
16                                 )
                     Plaintiffs,   )                  STIPULATION RE: DISMISSAL OF
           v.                      )                  ENTIRE ACTION WITH PREJUDICE,
17
                                   )                  PURSUANT TO FRCP 41(a)(1)
18   AARGON AGENCY, INC. d/b/a     )
                                   )
     AARGON COLLECTION AGENCY AND )
19   John Does 1-25,               )
20                                 )
                        Defendant. )
21                                 )
                                   )
22
                    The Court has reviewed the Stipulation to Dismiss of Plaintiff DEIDRE ROBERTS and
23
     Defendant AARGON AGENCY, INC. Good cause appearing, the Court grants the parties’ Stipulation
24
     to Dismiss Plaintiff’s individual claim, with prejudice, and to dismiss without prejudice the putative
25
     class action claims asserted by Plaintiff pursuant to FRCP 41(a)(1)(A)(ii), with each party to bear their
26
     respective attorneys’ fees and costs.
27
28    DATED: February 18, 2021.
     {00145806;1}                                          ANDREW P. GORDON
                                                       1
                                                           UNITED STATES DISTRICT JUDGE
                                                           [PROPOSED] ORDER GRANTING OF STIPULATION TO DISMISS
                                                                               CASE NO.: 2:20-cv-00586-APG-VCF
                                                                                          KRB/26650
